                Case 20-10699-PGH             Doc 36     Filed 04/03/20       Page 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                            www.flsb.uscourts.gov

In re:                                                    Case No.: 20-10699-PGH.
                                                          Chapter 13
         Hector G Veliz
         Maria E Veliz

                        Debtor(s)         /

                        OBJECTION TO CLAIM ON SHORTENED NOTICE

             IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
                               TO YOUR CLAIM

       This objection seeks either to disallow or reduce the amount or change the
priority status of the claim filed by you or on your behalf. Please read this objection
carefully to identify which claim is objected to and what disposition of your claim is
recommended. Upon the filing of this objection an expedited hearing on this
objection will be scheduled on the date already scheduled for the confirmation
hearing in accordance with Local Rule 3007-1(B)(2).

       Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the [trustee][debtor]
objects to the following claim filed in this case:
Claim                                             Amount of
No.              Name of Claimant                 Claim

3                Internal Revenue Service         $4,309.80

Basis for Objection and Recommended Disposition

On or about March 19, 2020, Creditor filed a priority unsecured proof of claim in the amount of $4,309.80 for
an estimated amount owed for the Debtors’ 2019 income tax returns. The Debtors recently filed their 2019 tax
returns and do not owe anything to the Creditor. In fact, the Debtors are owed a refund of $2,228.00.
Therefore, the Debtors request the claim be stricken and disallowed.

The undersigned acknowledges that this objection and the notice of hearing for this
objection will be served on the claimant and the debtor at least 14 days prior to the
confirmation hearing date and that a certificate of service conforming to Local Rule 2002-
1(F) must be filed with the court when the objection and notice of hearing are served.

DATED: April 3, 2020                              Respectfully Submitted:

                                                  Robert Sanchez, P.A.
                                                  355 West 49th Street
                                                  Hialeah, FL 33012
                                                  Fl. Bar No. 0442161
                                                  Telephone: (305) 687-8008
                                                  E-Mail: court@bankruptcyclinic.com




LF-70 (rev. 12/01/09)
